Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed September 29, 2020.  Claims 1, 13 and 19 are currently amended.   Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 13 and 19 of U.S. Patent No. 11,108,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claims 1-2, 7, 13 and 19 of the instant application and thus anticipate the claims of the instant application.   The instant application does not explicitly recite perform a keyword search and alert monitoring center and suspend communications for a predetermined period of time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communications  of the instant application with the communications of the patent.  A person of ordinary skill in the art would have been motivated to do this to facilitate communications with a chatbot.  
Claims 1-20 of the instant application are therefore not patentably distinct from claims 1-2, 7, 13 and 19 of U.S. Patent No. 11,108,708 and as such are unpatentable over obvious type double patenting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goncharuk et al. United States Patent No.  9,389,113 in view of Chow United States Patent No.  7,860,722.

As per claim 1, Goncharuk teaches a communication system for allowing an inmate to communicate in a correctional facility, the communication system comprising:
a communication device comprising configured facilitates a user in sending or receiving communications from the chatbot [chat information system client interface initiates dialog (column 3 lines 60-67; column 4 line 1-6); chat information systems commonly known as chatbots (column 1 lines 23-32; 37-47)] ;
a communication subsystem comprising a database that stores inmate data and chatbot data [chat information system (column 3 lines 15-20)];
a monitoring center, wherein the communication device, the communication subsystem, the database and the monitoring center are connected over a network [scheduler 205 (column 3 lines 15-30)];
wherein the communication subsystem is configured to:
generate a first communication of the chatbot based on analyzing the user data and the chatbot data [chatbots interact with users and is user profile aware (column 1 lines 31-47)];
transmit the first communication of the chatbot to the communication device over the network [server and push server to initiate conversations (column 3 lines 59-67; column 4 lines 1-6); conversational sequence initiated (column 3 lines 50-57); notify users of incoming conversation requests from a chatbot (column 1 lines 44-47)]] and 
receive from the communication device, a second communication of the user over the network in response to the first communication of the chatbot [client interface (column 3 lines 50-57)];
and wherein the monitoring center is configured to: monitor the incoming and outgoing communications in between the chatbot and the communication device [scheduler interacts to schedule execution of tasks (column 3 lines 15-22)]; and
suspend the incoming and outgoing communications in between the chatbot and the device based on the monitoring [system monitors users location and time zone to deliver notifications and notifications not received at certain times (column 4 lines 35-55)].
Gonchurak does not explicitly teach a correctional facility with inmates and monitor communications between a device and an inmate.
However, in analogous art, Chow teaches a correctional facility with inmates [conversations of prison inmates detect keyword (column 2 lines 54-57; column 3 lines 31-60); keyword detection server (column 7 lines 23-40); keyword detection algorithm performs search (column 12 lines 64-67; column 13 lines 1-12); store copy of conversation in storage (column 6 lines 57-65; column 7 lines 42-50; column 9 lines 51-65); alert authorities about conversation or detected keywords (column 14 lines 25-34)] ; monitor the incoming and outgoing communications in between the device and inmate; and suspend the incoming and outgoing communications in between inmate [drop the call, define appropriate actions to be triggers (column 9 lines 55-65)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the chatbot and text conversation system of Gonchurak with the inmate conversation of Chow.  A person of ordinary skill in the art would have been motivated to do this to accurately recognize keywords within controlled environment facilities, such as prisons, to increase security (Chow column 2 lines 45-50).  
As per claim 2, Gonchurak in view of Chow teaches the communication system of claim 1, wherein the inmate data includes one or more of the inmates background, schedule, or personal information and the chatbot data includes one or more of appearance settings, audio settings and personality settings of the chatbot [Gonchurak: user profile includes gps information, local time zone, contact list, usage patterns (column 4 lines 35-67); customize notification scope, timings, triggers and content (column 4 lines 51-54); user account information used to initiate a request (column 7 lines 39-49)].

As per claim 3, Gonchurak in view of Chow teaches the system of claim 1, wherein the monitoring center is configured to suspend the incoming and outgoing communications in between the chatbot and the communication device for a predetermined period of time [system monitors users location and time zone to deliver notifications and notifications not received at certain times (column 4 lines 35-55)].

As per claim 4, Gonchurak in view of Chow teaches the system of claim 3, wherein the communication subsystem includes a timer configured to determine when to initiate a third communication of the chatbot with the inmate after the timer has reaches the predetermined period of time [Gonchurak: notifications at a particular time (column 4 lines 42-50)].

As per claim 5, Gonchurak and Chow teach system of claim 1.
Gonchurak does not explicitly teach wherein the incoming and outgoing communications include discussions of the inmate regarding organizing crime, using the chatbot improperly, or circumventing security platforms.  
However, in analogous art, Chow teaches the incoming and outgoing communications include discussions of the inmate regarding organizing crime, using the chatbot improperly, or circumventing security platforms [determine to alert the monitoring center of improper use by the inmate based on the keyword search [conversations of prison inmates detect keyword (column 2 lines 54-57; column 3 lines 31-60); keyword detection server (column 7 lines 23-40); keyword detection algorithm performs search (column 12 lines 64-67; column 13 lines 1-12); store copy of conversation in storage (column 6 lines 57-65; column 7 lines 42-50; column 9 lines 51-65); alert authorities about conversation or detected keywords (column 14 lines 25-34)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the chatbot and text conversation system of Gonchurak with the searching of keywords in a conversation of Chow.  A person of ordinary skill in the art would have been motivated to do this to accurately recognize keywords within controlled environment facilities, such as prisons, to increase security (Chow column 2 lines 45-50).  

As per claim 6, Gonchurak in view of Chow teaches he system of claim 1, wherein the database is further configured to store communication history between the inmate and outsiders, internet searches, and data on communication logs for past communications received from the inmate [Gonchurak: user account information used to initiate a request (column 7 lines 39-49); detect usage patterns (column 4 lines 60-62)].
Gonchurak does not explicitly teach store communication history between the inmate and outsiders, internet searches, and data on communication logs for past communications received from the inmate.
However, in analogous art, Chow teaches store communication history between the inmate and outsiders, internet searches, and data on communication logs for past communications received from the inmate [conversations of prison inmates detect keyword (column 2 lines 54-57; column 3 lines 31-60); keyword detection server (column 7 lines 23-40); keyword detection algorithm performs search (column 12 lines 64-67; column 13 lines 1-12); store copy of conversation in storage (column 6 lines 57-65; column 7 lines 42-50; column 9 lines 51-65); alert authorities about conversation or detected keywords (column 14 lines 25-34)] ; monitoring center is configured to: monitor the incoming and outgoing communications in between the device and inmate; and suspend the incoming and outgoing communications in between inmate [drop the call, define appropriate actions to be triggers (column 9 lines 55-65)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the chatbot and text conversation system of Gonchurak with the searching of keywords in a conversation of Chow.  A person of ordinary skill in the art would have been motivated to do this to accurately recognize keywords within controlled environment facilities, such as prisons, to increase security (Chow column 2 lines 45-50).  

As per claim 7, Gonchurak in view of Chow teaches the system of claim 1, wherein the communication subsystem is further configured to store the first and second communications and the incoming and outgoing communications in between the chatbot and the communication device in the database [Gonchurak: user account information used to initiate a request (column 7 lines 39-49); detect usage patterns (column 4 lines 60-62)].
Gonchurak does not explicitly teach wherein the communication subsystem is further configured to store the first and second communications and the incoming and outgoing communications in between the chatbot and the communication device in the database.
However, in analogous art, Chow teaches wherein the communication subsystem is further configured to store the first and second communications and the incoming and outgoing communications in between the chatbot and the communication device in the database [conversations of prison inmates detect keyword (column 2 lines 54-57; column 3 lines 31-60); keyword detection server (column 7 lines 23-40); keyword detection algorithm performs search (column 12 lines 64-67; column 13 lines 1-12); store copy of conversation in storage (column 6 lines 57-65; column 7 lines 42-50; column 9 lines 51-65); alert authorities about conversation or detected keywords (column 14 lines 25-34)] ; monitoring center is configured to: monitor the incoming and outgoing communications in between the device and inmate; and suspend the incoming and outgoing communications in between inmate [drop the call, define appropriate actions to be triggers (column 9 lines 55-65)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the chatbot and text conversation system of Gonchurak with the searching of keywords in a conversation of Chow.  A person of ordinary skill in the art would have been motivated to do this to accurately recognize keywords within controlled environment facilities, such as prisons, to increase security (Chow column 2 lines 45-50).  

Claims 8-20 are rejected, mutatis mutandis, under the same rationale as claims 1-7 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/             Primary Examiner, Art Unit 2457